Citation Nr: 0705843	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-25 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, secondary to multiple service-connected 
musculoskeletal disabilities.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2000, the RO awarded entitlement 
to service connection for tinnitus and assigned a 10 percent 
disability rating.  The veteran expressed disagreement with 
the assigned disability rating and perfected a substantive 
appeal.  Additionally, in August 2001, the RO denied 
entitlement to service connection for gastroesophageal reflux 
disease.  

Although jurisdiction of this matter is currently that of the 
RO located in Nashville, Tennessee, the foregoing rating 
decisions of the RO were undertaken at the RO located in 
Chicago, Illinois, in an effort to avoid a possible conflict 
of interest as the veteran had previously been employed by 
the RO in Indianapolis, Indiana, and had also been employed 
as a veterans services officer in conjunction with the RO 
located in Louisville, Kentucky.


FINDINGS OF FACT

1.  Gastroesophageal reflux disease is etiologically related 
to the veteran's multiple service-connected musculoskeletal 
disabilities.

2.  The 10 percent disability rating currently in effect is 
the maximum schedular rating for tinnitus, whether it is 
perceived in one ear or each ear; factors warranting an 
extraschedular rating are not shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
gastroesophageal reflux disease as being secondary to the 
veteran's multiple service-connected musculoskeletal 
disabilities have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2006).

2.  There is no legal basis for the assignment of an initial 
disability rating higher than 10 percent for tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2002, 2005); Smith v. Nicholson, 19 
Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the veteran's claim.  The Board 
is taking action favorable to the veteran as to the issue of 
service connection for gastroesophageal reflux disease, 
secondary to multiple service-connected musculoskeletal 
disabilities, and a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992). 

With regard to the issue of an initial disability rating in 
excess of 10 percent for tinnitus, the U. S. Court of Appeals 
for Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this instance, 
the facts are not in dispute.  Resolution of the appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


Service Connection For Gastroesophageal Reflux Disease,
Secondary To Multiple Service-connected Musculoskeletal 
Disabilities

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

The veteran's service medical records are negative for any 
objective findings of a disability manifested by 
gastroesophageal reflux disease.  The veteran is currently 
service-connected for multiple musculoskeletal disabilities, 
to include arthrotomy of the right knee with chondromalacia 
of the patella; shell fragment wound of the left lower thigh, 
with damage to muscle group XIV with retained foreign body; 
shell fragment wound of the left shoulder with damage to 
muscle group I; bursitis of the left shoulder; shell fragment 
wound of the left knee with retained foreign body; and shell 
fragment wound of the left chest with thoracotomy and 
retained foreign body.  The veteran asserts that post-service 
treatment for the foregoing service-connected disabilities, 
to include the use of non-steroid anti-inflammatory drugs 
(NSAIDs), has resulted in or aggravated his current 
gastroesophageal reflux disease.

A VA examination report dated in November 1979 shows that the 
veteran reported symptoms associated with residuals of his 
service-connected right shoulder disability.  He indicated 
that he was taking no medications.

Intermittent VA and private outpatient treatment records 
dated from August 1980 to June 2004 show that the veteran was 
taking various NSAIDs, to include aspirin, Nasoprosyn, 
Clinoril, Motrin, Ibuprofen, Arthrosec, Lodine, Oxaprozin, 
and Celebrex in order to treat the symptoms associated with 
his multiple service-connected musculoskeletal disabilities.

A private medical record from K. R. Burke, M.D., dated in 
December 2000 shows that the veteran was being treated for 
gastroesophageal reflux disease since August 1986.  His 
symptoms were said to have been aggravated by anti-
inflammatory medications and had been only partially 
responsive to anti-gastroesophageal reflux disease therapy.  
Dr. Burke concluded that the veteran's reflux symptoms were 
more likely than not a consequence of his anti-inflammatory 
medication.  The anti-inflammatory medication was a necessary 
part of treatment for his long standing service-connected 
musculoskeletal problems. 

A VA examination report dated in May 2001 shows that the 
veteran was diagnosed with esophagitis, hiatal hernia, and 
Schatzkis ring.  The examiner opined that the veteran's 
symptoms of gastric upset, epigastric pain, nausea, abdominal 
pain, dyspepsia, and heartburn, were all adverse reactions 
that were associated with the long-term use of aspirin and 
anti-inflammatory drugs.  However, the veteran was also said 
to have a hiatal hernia and an incomplete esophageal ring, 
both of which could have caused the same symptoms and 
resulted in esophagitis.  The examiner concluded that it was 
likely that the veteran's symptoms would be present 
regardless of the use of NSAIDs or aspirin.

A private medical record from H. R. Madoff, M.D., dated in 
November 2002 shows that Dr. Madoff opined that although the 
protracted use of antispasmodics was a contributing factor, 
the main etiology of the veteran's gastroesophageal reflux 
disease was the shell fragment wounds received by the veteran 
during service.  Dr. Madoff concluded that it was as likely 
as not that the impact of the shell fragment wounds against 
his abdomen was of such great force that it resulted in 
injury to his lower esophageal sphincter, which resulted in 
esophageal incompetence; and in the course of time 
gastroesophageal reflux disorder. 

A private medical record from Dr. Burke dated in February 
2003 shows that Dr. Burke opined that the veteran's symptoms 
were aggravated by anti-inflammatory medications, and that it 
was well recognized that NSAIDs did increase the 
susceptibility of the gastric and esophageal mucosa to the 
effects of acid.  Dr. Burke concluded that the veteran's  
susceptibility to acid reflux was largely a consequence of 
the anti-inflammatory medication which was a necessary part 
of his treatment for long-standing service-connected 
musculoskeletal problems.

A VA examination report dated in June 2003 shows that the 
veteran's claims file was reviewed by the examiner in 
conjunction with conducting the examination.  The examiner, 
in consultation with a surgeon and a physician assistant, 
determined that the veteran's hiatal hernia was not as likely 
related to an injury to the lower esophageal sphincter from 
shrapnel wounds to the chest and abdomen during service, and 
that such wounds had not caused the development of the 
veteran's hiatal hernia.

In February 2004, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
asserted that he had gastroesophageal reflux disease which 
was due to anti-inflammatory medication for some of his 
service-connected disorders.  He also reported that he had a 
full stomach when he was wounded in 1969, which could have 
injured his abdomen at that time.  

In January 2005, the veteran submitted a news article which 
suggested that a scientific study revealed that 70 percent of 
patients that took painkillers such as Ibuprofen for more 
than three months had suffered damage to their small 
intestines.

A VA examination report dated in June 2006 reveals that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with the examination.  The examiner concluded 
that the veteran's esophagitis was at least as likely as not 
secondary to NSAID use in the past, but that esophagitis 
secondary to NSAID use would resolve six months to one year 
after the discontinuation of the offending NSAID.  The 
examiner continued that if esophagitis was still present, it 
was most likely secondary to reflux related to the veteran's 
hiatal hernia.   The examiner also opined that it was at 
least as likely as not that the NSAID use aggravated the 
veteran's dyspepsia associated with the reflux and the 
esophageal ring, but that this would not likely result in a 
permanent aggravation or permanent damage once the NSAID was 
discontinued.  Ulceration and erosion with resulting scarring 
were a possible permanent sequelae from NSAID use, but these 
were not seen on esophagogastroduodenoscopy studies.  The 
examiner also concluded that it was possible that the current 
NSAID (aspirin at 81 milligrams per day) could be aggravating 
the dyspepsia caused by the reflux from the hiatal hernia as 
well as dyspepsia from the esophageal ring, however, the 
current treatment was said to be for coronary disease and not 
for an orthopedic condition.  The examiner noted that the 
NSAID use was not shown to be the cause of hiatal hernia or 
esophageal ring, as an esophageal ring was most often 
secondary to chronic reflux and hiatal hernia was congenital.  
The examiner concluded that the veteran still had symptoms of 
reflux even though he was no longer on the NSAIDs other than 
low dose aspirin. 

In December 2006, the veteran's representative submitted a 
treatise dated in March 1998 which suggested the incidence of 
gastrointestinal symptoms associated with the use of NSAIDs.

As noted above, the medical evidence of record shows that the 
veteran has had a 20 year history of the use of NSAIDs to 
treat the symptoms associated with his service-connected 
musculoskeletal disabilities.  The December 2000 and November 
2002 reports from Dr. Burke suggest that it was likely that 
the veteran's gastroesophageal reflux disease was aggravated 
by anti-inflammatory medications which had been a necessary 
part of the treatment of his long-standing service-connected 
musculoskeletal disabilities.  Moreover, the VA examiner in 
May 2001, although suggesting that the veteran's symptoms 
would be present regardless of the use of NSAIDs, conceded 
that the veteran's gastrointestinal symptoms were all adverse 
reactions associated with the long-term use of NSAIDs.  Also, 
despite his emphasis on the likelihood that the veteran's 
symptoms were associated with the shell fragment wounds 
sustained during service, Dr. Madoff in November 2002 noted 
that the protracted use of antispasmodic medication was a 
contributing factor of the veteran's gastroesophageal reflux 
disease.

The Board also finds probative the findings of the June 2006 
VA examination report.  Although, it was suggested that the 
veteran was no longer taking NSAIDs for orthopedic therapy 
but for cardiovascular reasons, it was noted that veteran's 
esophagitis was at least as likely as not secondary to NSAID 
use in the past, and that it was at least as likely as not 
that the NSAID use aggravated the veteran's dyspepsia.  This 
evidence supports the veteran's claim for service connection 
for gastroesophageal reflux disease because it demonstrates a 
link between the history of treatment for the multiple 
service-connected musculoskeletal disabilities and the 
current gastroesophageal reflux disease.

Although further medical inquiry could be conducted, the 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert, 1 Vet. App. at 54.  Given the medical evidence 
already of record, it is doubtful that further medical 
examinations would assist the Board in this inquiry.  In this 
case, the medical opinions of record provide an approximate 
balance of positive and negative evidence.  Therefore, the 
benefit of the doubt shall be given to the veteran.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Thus, the veteran has a present secondary disability, albeit 
periodically asymptomatic and periodically resulting from 
other origins, resulting from a primary service-connected 
disorder. The veteran's gastroesophageal reflux disease is at 
the very least aggravated by the treatment for his multiple 
service-connected musculoskeletal disabilities.  Accordingly, 
resolving any doubt in the veteran's favor, the evidence 
supports the claim for service connection for 
gastroesophageal reflux disease on a secondary basis.  The RO 
will assign an appropriate disability rating for the 
disorder.


Higher Disability Rating For Tinnitus

The veteran seeks a higher initial disability rating for his 
service-connected tinnitus on the basis that the 10 percent 
evaluation assigned does not adequately reflect the severity 
thereof.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  If two 
ratings are potentially applicable, the higher will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
will be assigned.  38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. at 53.

In September 2000, the RO granted service connection for 
tinnitus and assigned a 10 percent disability rating under 
Diagnostic Code 6260.  The veteran disagreed in September 
2001.  The veteran argued that the RO erred in its 
interpretation of Diagnostic Code 6260 and that he was 
entitled to a separate 10 percent rating for tinnitus in each 
ear, rather than the single 10 percent rating assigned.

The veteran alleges that he is entitled to two separate 10 
percent disability ratings for tinnitus, one for each ear, 
under Smith v. Nicholson, 19 Vet. App. 63, 78, (2005).  In 
Smith, the Court held that the pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required the 
assignment of a separate, 10 percent rating for tinnitus in 
each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a rating 
higher than 10 percent was sought.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court's decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, Diagnostic Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  The Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  The Federal Circuit then found that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, and concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the previously 
stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived in one ear or each ear.  

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating higher than 10 percent for 
tinnitus.  Therefore, the veteran's claim for a separate 10 
percent rating for each ear for his service-connected 
tinnitus must be denied under both the old and current 
versions of Diagnostic Code 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and Diagnostic Code 6260, which has been upheld by the 
Federal Circuit, there is no legal basis upon which to award 
a separate, 10 percent disability rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease, secondary to multiple service-connected 
musculoskeletal disabilities, is granted.

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


